     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 1 of 8 PageID #: 94




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


MICHELLE BUTTERFIELD, individually
and on behalf of all others similarly situated,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:20-0759

UNIVERSITY PHYSICIANS & SURGEONS, INC.,
d/b/a Marshall Health,

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is Defendant University Physicians & Surgeons, Inc.,

d/b/a Marshall Health’s Motion to Dismiss. ECF No. 4. Also pending is Defendant’s Motion to

Stay Litigation Pending Decision Regarding Defendant’s Motion to Dismiss. ECF No. 16.

Plaintiff Michelle Butterfield opposes both motions. Upon consideration of the parties’ arguments,

the Court DENIES the Motion to Dismiss and DENIES AS MOOT the Motion to Stay.



               In the Complaint, Plaintiff alleges that she was an employee of Defendant as

defined by the Fair Labor Standards Act (FLSA), 29 U.S.C. § 203(e)(1) and (g), from August 2016

to July 2020. Plaintiff states that she and others similarly situated as her served as health care

workers at Defendant’s health care facilities in West Virginia. Plaintiff asserts that they were paid

by Defendant on an hourly and/or per diem basis. During her employment, Plaintiff states that she

and the other employees worked more than forty (40) hours per week without being paid one and

one-half their regular rate as required by FLSA. Plaintiff alleges that, during the summer of 2020,
     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 2 of 8 PageID #: 95




there were several occasions she reported overtime hours, but she was not provided overtime pay.

Plaintiff claims that Defendant told her it could not afford to pay overtime. Therefore, Plaintiff

filed her action individually, and on behalf of

                  [a]ll healthcare employees paid on an hourly and/or per diem basis
                  who have been employed by Defendants at any time since three
                  years prior to the filing of this Complaint until the date of the final
                  judgment in this matter[.]

Compl. at ¶22, ECF No. 1. Defendant seeks to dismiss the Complaint on two grounds. First,

Defendant argues the Complaint is insufficient to state a cause of action under Section 207 of

FLSA. 1 Second, Defendant asserts the Complaint fails to allege sufficient facts identifying a

putative class.

                                              I.
                                      STANDARD OF REVIEW

                  Pursuant to Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), courts must look

for “plausibility” in the complaint. This standard requires a plaintiff to set forth the “grounds” for

an “entitle[ment] to relief” that is more than mere “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. at 555 (internal quotation marks and

citations omitted). Accepting the factual allegations in the complaint as true (even when doubtful),

the allegations “must be enough to raise a right to relief above the speculative level . . . .” Id.

(citations omitted). If the allegations in the complaint, assuming their truth, do “not raise a claim of

entitlement to relief, this basic deficiency should . . . be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. at 558 (internal quotation marks

and citations omitted).




       1
           29 U.S.C.A. § 207 (establishing the maximum hours under FLSA).
                                                   -2-
     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 3 of 8 PageID #: 96




                In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court explained the

requirements of Rule 8 and the “plausibility standard” in more detail. In Iqbal, the Supreme Court

reiterated that Rule 8 does not demand “detailed factual allegations[.]” 556 U.S. at 678 (internal

quotation     marks      and      citations    omitted).      However,       a    mere      “unadorned,

the-defendant-unlawfully-harmed-me accusation” is insufficient. Id. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility

exists when a claim contains “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The Supreme Court

continued by explaining that, although factual allegations in a complaint must be accepted as true

for purposes of a motion to dismiss, this tenet does not apply to legal conclusions. Id. “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (citation omitted). Whether a plausible claim is stated in a complaint requires a court

to conduct a context-specific analysis, drawing upon the court’s own judicial experience and

common sense. Id. at 679. If the court finds from its analysis that “the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged-but it has not ‘show[n]’-‘that the pleader is entitled to relief.’” Id. (quoting, in part, Fed. R.

Civ. P. 8(a)(2)). The Supreme Court further articulated that “a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Id.




                                                   -3-
     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 4 of 8 PageID #: 97




                                              II.
                                          DISCUSSION

               In Hall v. DIRECTTV, LLC, 846 F.3d 757 (4th Cir. 2017), the Fourth Circuit

considered how detailed claims under FLSA must be to avoid dismissal. In doing so, the Fourth

Circuit rejected the notion that a plaintiff is required to approximate the number of uncompensated

hours to survive a Rule 12(b)(6) motion. 846 F.3d at 776-77. Instead, the Fourth Circuit adopted

the more lenient approach taken by the First, Second, and Ninth Circuit Courts of Appeals,

“requiring plaintiffs only to ‘sufficiently allege 40 hours of work in a given workweek as well as

some uncompensated time in excess of the 40 hours.’” Id. at 776 (quoting Lundy v. Catholic

Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013); Davis v. Abington Mem. Hosp.,

765 F.3d 236, 241-43 (3d Cir. 2014) (adopting the Lundy standard); Landers v. Quality Commc’ns,

Inc., 771 F.3d 638, 644-45 (9th Cir 2014) (same); other citations omitted).



               In this regard, the Fourth Circuit held that, in order to state a plausible claim for

overtime, “a plaintiff must provide sufficient factual allegations to support a reasonable inference

that he or she worked more than forty hours in at least one workweek and that his or her employer

failed to pay the requisite overtime premium of those overtime hours.” Id. at 777. This standard

requires plaintiffs to “do more than merely allege that they regularly worked in excess of forty

hours per week without receiving overtime pay.” Id. (citations omitted). However, plaintiffs do not

have “to identify a particular week in which they worked uncompensated overtime hours. Rather,

this standard is intended to require plaintiffs to provide some factual context that will nudge their

claim from conceivable to plausible.” Id. (italics original; internal quotation marks and citations

omitted). The Fourth Circuit explained that “[a] plaintiff may meet this initial standard ‘by

estimating the length of her average workweek during the applicable period and the average rate at

                                                -4-
     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 5 of 8 PageID #: 98




which she was paid, the amount of overtime wages she believes she is owed, or any other facts that

will permit the court to find a plausibility.’” Id. (quoting Landers, 771 F.3d at 645 (italics added in

Hall)). In support, the Fourth Circuit cited the Third Circuit’s decision in Davis, in which it held “a

plaintiff’s claim that she ‘typically’ worked forty hours per week, worked extra hours during such

a forty-hour week, and was not compensated for extra hours beyond forty hours he or she worked

during one or more of those forty-hour weeks, would suffice.” Id. (quoting Davis, 765 F.3d at 243;

italics in Davis original; some internal quotation marks omitted).



               Although Defendant here argues that the allegations in Plaintiff’s Complaint are

insufficient to show she has a plausible claim under FLSA, the Court disagrees. The Fourth Circuit

has adopted the more liberal pleading standard. In her Complaint, Plaintiff alleges that Defendant

permitted her to work over forty hours per week. She further states that, during a limited and

defined period during the summer of 2020, 2 she reported overtime hours to Defendant for several

pay periods that were in excess of forty hours. According to Plaintiff, Defendant refused to provide

her the overtime pay, purportedly because it told her it could not afford it. These allegations are

more than Plaintiff simply alleging she regularly worked more than forty hours a week without

receiving overtime pay. Instead, Plaintiff has identified, as an example, a narrow timeframe in

which she asserts she reported overtime hours, was not paid for those hours, and Defendant

excused its failure to pay her by claiming lack of funds. Assuming the truth of these allegations for

purposes of a motion to dismiss, the Court finds Plaintiff has stated sufficient facts to nudge her

“claim from conceivable to plausible.” Hall, 846 F.3d at 777 (internal quotation marks and

citations omitted). Moreover, as the Fourth Circuit stated in Hall, although a complaint must state


       2
        Plaintiff alleges she only was an employee until July 2020, making the window she claims
she did not receive the overtime that summer even more narrow.
                                                 -5-
     Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 6 of 8 PageID #: 99




a plausible claim, a complaint “‘nevertheless need only give the defendant fair notice of what the

claim is and the grounds on which it rests.’” Id. at 765 (quoting Wright, 787 F.3d at 263 (internal

quotation marks and citations omitted in Hall). The Fourth Circuit “emphasized that ‘a complaint

is to be construed liberally so as to do substantial justice.’” Id. (quoting Wright v. North Carolina,

787 F.3d 256, 263 (4th Cir. 2015)). Here, the Court easily finds Defendant has fair notice of

Plaintiff’s individual FLSA claim. Therefore, the Court DENIES Defendant’s motion to dismiss

this claim.



               Defendant next argues that Plaintiff has failed to sufficiently allege a collective

action under FLSA. Although FLSA permits a plaintiff to maintain a class action on behalf of

similarly situated employees, 3 Defendant asserts Plaintiff’s accusations with respect to the class

are merely a formulaic recitation of the elements and Plaintiff has no actual knowledge about

wages paid to other employees. In response, Plaintiff argues it is reasonable to infer that, if

Defendant told her it did not have enough funds to pay her overtime during the summer of 2020, it

also could not pay other employees who worked overtime. Plaintiff also alleged the nonpayment of

overtime was pursuant to a policy of Defendant.



               As this Court recently explained in Fain v. Crouch, No. 3:20-0740, 2021 WL

2004793 (S.D.W. Va. May 19, 2021), class certification “requires a ‘rigorous’ factual and legal

analysis,” making it “rare for a court to make a class determination at the pleadings stage.” Id.

(citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (internal citation omitted in



       3
        See 29 U.S.C. § 216(b) (providing, in part, “[a]n action to recover [overtime pay] . . . may
be maintained against any employer . . . by any one or more employees for and in behalf of himself
or themselves and other employees similarly situated”).
                                                 -6-
    Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 7 of 8 PageID #: 100




Fain)). Therefore, “class allegations should be stricken only when ‘it is clear from the face of the

complaint that the plaintiff cannot and could not meet Fed. R. Civ. P. 23’s requirements for

certification . . . .’” Id. (quoting Sommerville v. Union Carbide Corp., No. 2:19-CV-00878, 2020

WL 2945541, at *3 (S.D. W. Va. June 3, 2020) (Goodwin, J.) (internal quotation marks omitted

and other citation omitted)). Although Plaintiff in this case does not identify any other specific

employees not paid overtime wages, that information, if true, rests in the hands of Defendant and is

a matter for discovery. Despite not having this very specific information from the outset, assuming

the truth of the allegations Plaintiff has made, the Court finds Plaintiff’s allegations that Defendant

had a policy of not paying overtime, that Defendant told Plaintiff it did not have funds to pay

overtime, and that Plaintiff and similarly situated employees worked overtime without being paid

those wages are sufficient to state a plausible claim and survive a motion to dismiss. Therefore, the

Court DENIES Defendant’s motion to dismiss the class claim. Whether or not Plaintiff ultimately

will be able to certify a class and the details of any proposed certified class is a matter to address

following discovery.

                                              III.
                                          CONCLUSION

               Accordingly, for the foregoing reasons, the Court DENIES Defendant’s Motion to

Dismiss. ECF No. 4. Having denied the motion, the Court further DENIES AS MOOT

Defendant’s Motion to Stay Litigation Pending Decision Regarding Defendant’s Motion to

Dismiss. ECF No. 16.




                                                 -7-
    Case 3:20-cv-00759 Document 20 Filed 05/24/21 Page 8 of 8 PageID #: 101




              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                         ENTER:        May 24, 2021



                                         ROBERT C. CHAMBERS
                                         UNITED STATES DISTRICT JUDGE




                                            -8-
